Citation Nr: 0921869	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  03-35 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a dental disorder, 
including for Department of Veterans Affairs (VA) treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the VA Regional Office 
(RO).

In May 2005, the Veteran testified before the undersigned at 
the RO.

This appeal was previously before the Board and remanded in 
November 2006 and October 2008.


FINDINGS OF FACT

1.  Depression was not manifest during service and is not 
related to the Veteran's active service.

2.  The Veteran separated from service in 1970 and submitted 
his claim for dental treatment in April 2001.

3.  The Veteran's missing teeth are shown to be suitably 
replaced.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A dental disorder, including loss of teeth, was neither 
incurred in nor aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.381, 17.161 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in October 2001 told the Veteran that VA would 
make reasonable efforts to obtain evidence to support his 
claims.  He was informed that he must provide sufficient 
information to allow VA to obtain records.  He was asked to 
identify any VA or private medical treatment.  The various 
types of evidence that might support his claims were listed.  
The letter outlined VA's responsibilities with respect to 
obtaining evidence on the Veteran's behalf.  He was informed 
of what the evidence needed to show in order to substantiate 
his service connection claims.

A letter dated in January 2007 provided the Veteran with 
additional notice, including notice consistent with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

While complete VCAA notice was not provided prior to the 
initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in February 2009, which was prior 
to the transfer and certification of the case to the Board.  
The content of the notice provided to the Veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board notes that there are no service treatment records 
contained in the claims file.  Such records were deemed 
unavailable by the RO in January 2002, after numerous 
attempts had been made to locate or recreate them.  Under 
such circumstances, there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Because these records, if they 
existed, remain absent from the file, the Board's analysis 
has been undertaken with the heightened obligation set forth 
in Cuevas and O'Hare in mind.  However, the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  A December 
2008 document shows that any records relating to the Veteran 
from the Social Security Administration have been destroyed 
and are not available.  Therefore, the Board is satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.  The Veteran 
has not been afforded examinations on the issues decided 
herein.  With regard to his depression, there is no competent 
evidence of record suggesting a relationship between 
depression and service and no credible evidence establishing 
continuity of symptomatology since service.  Thus, an 
examination is not warranted.  With regard to the Veteran's 
dental claim, the evidence shows the Veteran must be denied 
service connection on a statutory basis.  Thus, an 
examination is not warranted.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Depression

The Veteran has contended that he has depression that is due 
to his service.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

As noted above, the Veteran's service treatment records are 
not available.

An April 2001 private hospital record shows the Veteran was 
agitated and disoriented.  He was found to be positive for 
cocaine and opiates.  He was discharged when sober and 
advised to avoid drugs and alcohol.

A February 2002 VA outpatient record shows the Veteran 
complained of depression.  It was noted as part of the 
Veteran's assessment and also noted that he was taking 
Celexa.

In a June 2003 written statement, the Veteran indicated that 
he was depressed while in service, which led to drug use.  He 
began using hash in 1969 when he was in Germany.  After 
separation, he began using heroin because of his depression.  
He noted that he was seen in October or November of 1970 at 
the VAMC in Baltimore, Maryland for his heroin addiction.

In a December 2004 written statement, the Veteran indicated 
that he found a fellow soldier after he had committed suicide 
in January 1970.  This was when his problems began.

In May 2005, the Veteran testified before the undersigned.  
He described witnessing the suicide of another soldier.  
Since he was leaving in April, the Veteran tried to block it 
out.  While in service, the Veteran never talked to anyone on 
a medical basis about his psychiatric symptoms.  He never 
spoke to the chaplain.  He just tried to calm himself by 
blocking it out.  The Veteran indicated that he was first 
diagnosed with depression in 2001 at the VA medical center.  
At that time, he did not discuss this incident in service.  
Only later did the Veteran discuss this incident during 
treatment.  Since he separated from service, the Veteran has 
been unable to hold a job.  Prior to service, he worked 
consistently with no problems.  When asked whether the 
Veteran felt depressed since he left service, the Veteran 
indicated that he did not know.  He did know that his life 
has not been the same since his service.  When asked about 
why he was unable to keep his job after service, the Veteran 
indicated that he began to use drugs.  He stated he was 
treated for drug use in 1970, 1973, and during the 1980s.

A December 2006 private record shows the Veteran was treated 
for opiate dependence and cocaine dependence in August 2001.

A January 2007 private record shows the Veteran was treated 
at the facility from May 1978 to June 1978 and from July 1978 
to March 1980.  The treatment modality the Veteran was last 
enrolled in was methadone maintenance.  However, treatment 
records were purged after six years.

In January 2007, the Veteran submitted a record showing he 
had been arrested and charged with felony possession of 
heroin in 1970 and 1981.

A January 2008 record from the VA medical center in 
Baltimore, Maryland indicates there were no records 
concerning the Veteran.

Based on the record, the Board finds that service connection 
is not warranted for the Veteran's claim of depression.  The 
Board notes that the Veteran's service records are not 
available.  However, the Veteran has indicated that he sought 
no treatment for psychiatric symptoms during service.  As 
such, his service records, if they were available, would 
almost certainly contain no evidence of psychiatric symptoms.

The Veteran has stated that since witnessing the suicide of 
another soldier in service, he has had problems.  He stated 
that he began using hash in service.  After service, he began 
using heroin.  His criminal record, documented in the claims 
file, indicates he was arrested for possession of heroin in 
1970, the year he separated from service.

However, there are inconsistencies in the Veteran's 
statements, which are the only evidence of record regarding 
his time in service and just after separation.  First, the 
Veteran contended that he began feeling depressed in service, 
which led to his use of hash.  After service, he used heroin 
due to his depression.  However, during his Board hearing, 
the Veteran indicated that he did not know if he had been 
depressed since service.  He indicated he was not diagnosed 
with depression until 2001.  He also testified at the hearing 
that he began drug use after witnessing the suicide in 1970 
but in a June 2003 statement he reported that he started 
using hash in 1969, which would be prior to the reported date 
of the suicide.  While it appears the Veteran's drug use was 
present in and after separation, the Veteran's statements 
with regard to such use and whether his depression existed 
since service are contradictory.  Furthermore, the Veteran 
submitted his first claim for VA benefits in April 2001 but 
did not raise a service connection claim for depression or 
any psychiatric disorder; rather, he claimed nonservice-
connection pension benefits for a mental disorder he stated 
began in January 1995.  The Veteran did not raise a claim for 
depression until one year later.  Because of the 
inconsistencies in his statements, the Board finds that there 
is no credible evidence showing that depression existed from 
separation.  Private treatment records reported treatment 
only for drug dependence from 1978 to 1980, and since there 
is no credible evidence of record regarding depression during 
and for many years after service, continuity of 
symptomatology is not established for depression.

While the Veteran has provided his opinion that his 
depression is due to service, he does not have the requisite 
medical knowledge or training to provide a competent opinion 
on this matter.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  
Thus, there is no competent opinion of record linking the 
Veteran's depression with his service.  Therefore, the 
evidence preponderates against the Veteran's claim, and it 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Dental

The Veteran is claiming service connection for a dental 
disorder.

As noted above, his service treatment records are not 
available.

In a December 2001 written statement, the Veteran indicated 
that, while in Germany during service, three of his teeth 
were knocked out.  He also had a root canal performed there.

A May 2002 VA outpatient record shows the Veteran had 
undergone oral surgery and was experiencing pain.

Private treatment records show dental treatment in May and 
June 2002.  They show the Veteran was treated for teeth 
numbers 18 through 31 for a mandibular partial with a metal 
base.

In a March 2003 written statement, the Veteran indicates that 
he was seen in service in 1969 and 1970 for his front three 
lower teeth that were knocked out and replaced.

In May 2005, the Veteran testified before the undersigned.  
He stated that, while in service, he got in a fight with 
another soldier.  He underwent a root canal.  The dentist 
also tried to reinsert two of his teeth.  After the initial 
injury in July or August of 1969, he had no treatment for his 
teeth while in service.  After service, he was not able to 
get treatment for his teeth until 1971, when he was 
incarcerated.  Eventually, the two teeth that were reinserted 
in service loosened, and the Veteran lost these teeth.  One 
had already been permanently missing.  During the hearing, 
the Veteran removed his lower partial to show that the front 
teeth were missing.

In a December 2008 letter, the Veteran was requested to 
provide information regarding the hospital he states he went 
to for dental treatment during service in 1969.  The Veteran 
did not respond.

Dental conditions for which service-connected compensation 
benefits are available are set forth under 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916.  Diagnostic Code 9900 
contemplates chronic osteomyelitis or osteoradionecrosis of 
the maxilla or mandible.  Diagnostic Codes 9901 and 9902 
address loss of the mandible.  Diagnostic Codes 9903 and 9904 
concern nonunion and malunion of the mandible, respectively.  
Diagnostic Code 9905 addresses temporomandibular articulation 
and limited jaw motion.  Diagnostic Codes 9906 and 9907 
contemplate loss of the ramus, and Diagnostic Codes 9908 and 
9909 address loss of the condyloid and coronoid process.  
Diagnostic Codes 9911 and 9912 concern loss of the hard 
palate.  Loss of teeth is contemplated under Diagnostic Code 
9913, and loss of the maxilla is addressed under Diagnostic 
Codes 9914 and 9915.  Finally, Diagnostic Code 9916 concerns 
malunion or nonunion of the maxilla.

Service connection of dental conditions will be established 
under these circumstances:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  

(c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered. Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  

(d) The following principles apply to dental conditions noted 
at entry and treated during service:  (1) Teeth noted as 
normal at entry will be service- connected if they were 
filled or extracted after 180 days or more of active service.  
(2) Teeth noted as filled at entry will be service-connected 
if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service.  (3) 
Teeth noted as carious but restorable at entry will not be 
service-connected on the basis that they were filled during 
service.  However, new caries that developed 180 days or more 
after such a tooth was filled will be service- connected.  
(4) Teeth noted as carious but restorable at entry, whether 
or not filled, will be service-connected if extraction was 
required after 180 days or more of active service.  (5) Teeth 
noted at entry as non-restorable will not be service-
connected, regardless of treatment during service.  (6) Teeth 
noted as missing at entry will not be service connected, 
regardless of treatment during service.  

(e) The following will not be considered service-connected 
for treatment purposes:  (1) Calculus; (2) Acute periodontal 
disease; (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) Impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  

(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  

(a) Class I. Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.  

(b) Class II. (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:  (A) They served on 
active duty during the Persian Gulf War and were discharged 
or released, under conditions other than dishonorable, from a 
period of active military, naval, or air service of not less 
than 90 days, or they were discharged or released under 
conditions other than dishonorable, from any other period of 
active military, naval, or air service of not less than 180 
days;  (B) Application for treatment is made within 90 days 
after such discharge or release.  (C) The certificate of 
discharge or release does not bear a certification that the 
veteran was provided, within the 90-day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be needed, 
and (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service-connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  

(c) Class II (a). Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  

(d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.  

(e) Class II(c). Those who were prisoners of war for 90 days 
or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  

(f) Class IIR (Retroactive). Any veteran who had made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.  

(g) Class III. Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in 
sound professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.  

(h) Class IV. Those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.  

(i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).  

(j) Class VI. Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  38 C.F.R. § 17.161.

Initially, the Board notes that the Veteran is not shown to 
have any of the dental conditions subject to compensation.  
38 C.F.R. § 4.150.  He is actually claiming service 
connection for a dental disorder that would be rated as 
noncompensable under rating schedule.  With respect to 
service connection for missing teeth, the regulations 
governing dental claims make a fundamental distinction 
between "replaceable missing teeth," see 38 C.F.R. § 
3.381(a), and teeth lost as a result of loss of substance of 
body of maxilla or mandible due to trauma or disease such as 
osteomyelitis, and not loss of the alveolar process as a 
result of periodontal disease.  See 38 C.F.R. § 4.150; 
Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a 
demonstration of dental trauma, service connection may be 
considered solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Here, 
the Veteran has alleged dental trauma.  However, the teeth 
that are missing have been suitably replaced, as shown by the 
dental records and stated during the Veteran's testimony.  
38 C.F.R. § 17.161(c).  The regulations cited above provide 
that service connection for replaceable missing teeth will be 
established for treatment purposes only.  The Veteran was 
discharged from service in 1970, and, as such, can receive 
treatment only with a timely filed application.  That 
application needed to be submitted within one year of his 
discharge from active duty.  38 C.F.R. § 17.161(b).  While 
the Veteran was not notified of this restriction by the 
appropriate service department at the time of his discharge, 
such notification is not required for service personnel who 
are discharged prior to October 1981.  See Woodson, supra.

Under these circumstances, the Veteran has failed to state a 
claim for service connection for a dental disorder or for 
treatment thereof.  As such, the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for depression is denied.

Service connection for a dental disorder, including for VA 
treatment, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


